DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

II.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 1 recites “the tag” in line 18.  It is unclear what “tag” the limitation is referring to because the claim does not earlier recite a tag.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 2-20 are dependent on claim 1 and are rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 1.
The following rejections are based on the best possible interpretation of the claim language in light of the above rejection for indefiniteness under 35 U.S.C. 112(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
III.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,194,935 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,194,935 patent teach similar limitations on accessing digital content associated with a position in a wireless communication area.
For example: 

a) transceiving a first wireless communication between a Smart Device and a first reference point transceiver fixedly located at a first position within a wireless communication area (see the 11,194,938 patent, claim 1, step a);
b) transceiving a second wireless communication between the Smart Device and a second reference point transceiver fixedly located at a second position within the wireless communication area (see the 11,194,938 patent, claim 1, step b);
c) transceiving a third wireless communication between the Smart Device and a third reference point transceiver fixedly located at a third position within the wireless communication area (see the 11,194,938 patent, claim 1, step c);
d) generating positional coordinates for the Smart Device at an instance in time based upon the first wireless communication, the second wireless communication, and the third wireless communication, each wireless communication between the Smart Device and a respective one of the first reference point transceiver, the second reference point transceiver, and the third reference point transceiver (see the 11,194,938 patent, claim 1, step d);
e) generating an area of interest comprising the positional coordinates of the Smart Device (see the 11,194,938 patent, claim 1, step e and step f);
f) associate positional coordinates with digital content (see the 11,194,938 patent, claim 1, step f);
g) determining that the positional coordinates of the tag are within the area of interest (see the 11,194,938 patent, claim 1, step g and step i);
h) determining that the Smart Device has access rights to the digital content (see the 11,194,938 patent, claim 1, step j);

j) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content in the user interactive interface (see the 11,194,938 patent, claim 1, step l).
Claims 2-4 are rejected for double patenting as well by claims 2-4 of the 11,194,938 patent.
Claims 5-15 are rejected for double patenting as well by claims 10-20 of the 11,194,938 patent.
Claims 16-20 are rejected for double patenting as well by claims 5-9 of the 11,194,938 patent.

IV.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-20 of U.S. Patent No. 11,100,260 B2 in view of Pub. No.: US 2012/0127976 A1 to Lin.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,100,260 patent in view of Lin teach similar limitations on accessing digital content associated with a position in a wireless communication area.
For example:
Regarding claim 1 the 11,100,260 patent teaches a method for accessing digital content associated with a position in a wireless communication area, the method comprising the steps of:
a) transceiving a first wireless communication between a Smart Device and a first reference point transceiver fixedly located at a first position within a wireless communication area (see the 11,100,260 patent, claim 1, step a);
b) transceiving a second wireless communication between the Smart Device and a second reference point transceiver fixedly located at a second position within the wireless communication area (see the 11,100,260 patent, claim 1, step b);

d) generating positional coordinates for the Smart Device at an instance in time based upon the first wireless communication, the second wireless communication, and the third wireless communication, each wireless communication between the Smart Device and a respective one of the first reference point transceiver, the second reference point transceiver, and the third reference point transceiver (see the 11,100,260 patent, claim 1, step d);
g) determining that the positional coordinates of the tag are within the area of interest (see the 11,100,260 patent, claim 1, step g and step h and step i);
h) determining that the Smart Device has access rights to the digital content (see the 11,100,260 patent, claim 1, step j);
i) receiving a user input into a dynamic portion of a user interactive interface on the Smart Device, the user input operative to cause the Smart Device to display the digital content (see the 11,100,260 patent, claim 1, step l); and
j) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content in the user interactive interface (see the 11,100,260 patent, claim 1, step m).
The claims of the 11,100,260 patent do not specifically teach generating an area of interest comprising the positional coordinates of the Smart Device and associate positional coordinates with digital content.
Lin teaches generating an area of interest comprising the positional coordinates of the Smart Device (see paragraphs [0038] – [0039] & [0053], sensors provide position information to generate zone of interest and this reads on generating an area of interest comprising the positional coordinates of the Smart) and associate positional coordinates with digital (see paragraph [0029], music player) content (see paragraph [0053], the content of the tag can be determined to be in close proximity to the mobile device and this reads on associate positional coordinates with digital).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 11,100,260 patent adapt to include generating an area of interest comprising the positional coordinates of the Smart Device and associate positional coordinates with digital content because it would more precisely identify a tag (content) which the mobile device is oriented towards (see Lin, paragraph [0039]).
Claims 2-20 are rejected for double patenting as well by claims 2-12 and 14-20 of the 11,100,260 patent in view of Lin.

V.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/307,496.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,194,935 patent teach similar limitations on accessing digital content associated with a position in a wireless communication area.
For example: 
Regarding claim 1 the 17/307,496 application teaches a method for accessing digital content associated with a position in a wireless communication area, the method comprising the steps of:
a) transceiving a first wireless communication between a Smart Device and a first reference point transceiver fixedly located at a first position within a wireless communication area (see the 17/307,496 application, claim 1, step d);
b) transceiving a second wireless communication between the Smart Device and a second reference point transceiver fixedly located at a second position within the wireless communication area (see the 17/307,496 application, claim 1, step e);

d) generating positional coordinates for the Smart Device at an instance in time based upon the first wireless communication, the second wireless communication, and the third wireless communication, each wireless communication between the Smart Device and a respective one of the first reference point transceiver, the second reference point transceiver, and the third reference point transceiver (see the 17/307,496 application, claim 1, step g);
e) generating an area of interest comprising the positional coordinates of the Smart Device (see the 17/307,496 application, claim 1, step h and step i);
f) associate positional coordinates with digital content (see the 17/307,496 application, claim 1, step j and step k);
g) determining that the positional coordinates of the tag are within the area of interest (see the 17/307,496 application, claim 1, step l);
h) determining that the Smart Device has access rights to the digital content (see the 17/307,496 application, claim 1, step m);
i) receiving a user input into a dynamic portion of a user interactive interface on the Smart Device, the user input operative to cause the Smart Device to display the digital content (see the 17/307,496 application, claim 1, step n); and
j) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content in the user interactive interface (see the 17/307,496 application, claim 1, step o).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tyagi et al. Pub. No.: US 2019/0281573 A1 discloses a location correction apparatus and method in a real-time locating system including transceiving a wireless communication between a mobile device (101, Fig. 2) and multiple reference point transceivers (Anchor, 107, Fig. 2) fixedly located at a position within a wireless communication area (see paragraph [0026] and Fig. 2), wherein the mobile device may communicate with each of the three anchor tags and triangulation calculations are performed to determine the mobile device coordinates (see paragraph [0033] and Fig. 2).
Koreeda et al. Pub. No.: US 2015/0206348 A1 discloses a reception device including generating positional coordinates for a tag (position information about a real world to which the AR tag is attached) at an instance of time (see Koreeda, paragraph [0061] - [0062]), the tag comprising digital content (see Koreeda, paragraphs [0060] & [0066] - [0067]); and generating a user interactive interface based upon the digital content (see Koreeda, paragraphs [0079] - [0080] and Fig. 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
February 2, 2022